A short history of the litigation between the plaintiff and the Haile Gold Mining Company will be necessary to a clear understanding of this case.
On May 1, 1907, plaintiff brought an action against the Haile Gold Mining Company for damages and injunction, — damages for injury to her land, caused by said defendant's discharging into the streams which flow through it the tailings from its mining operations, which polluted the waters, and, when thrown upon the land, in times of freshet, destroyed its fertility, — and injunction to prevent the continuation thereof.
The verdict of the jury established the fact that the acts of the defendant constituted a nuisance, and plaintiff recovered a judgment for damages. Thereupon, the Court, his Honor, Judge Gage, presiding, held that the nuisance established consisted of discharging into the streams tailings from the company's mining operations which had been affected by the chlorinating process in extracting the gold from them, and he held that plaintiff was entitled to an injunction to stop the nuisance so established. On appeal, that judgment was affirmed; and the questions, whether tailings which had not been subjected to the chlorinating process were or were not injurious to plaintiff's land, and whether the company had acquired a prescriptive right to discharge such tailings into the streams were left open. 85 S.C. 1,66 S.E. 117. On March 23, 1909, while that appeal was pending in this Court, the defendants in this action were appointed receivers of the Haile Gold Mining Company, with authority to carry on the business of the company. When the case ofWilliams v. The Haile Gold Mining Company went back to the Circuit Court, that Court, his Honor, Judge Prince, presiding, on motion of plaintiff's attorneys, granted a permanent injunction which was broader in its scope than had been indicated by the previous order of Judge Gage. On appeal, Judge Prince's order was modified so as to make it *Page 350 
conform to the injunction which Judge Gage had held the plaintiff entitled to. 88 S.C. 522, 71 S.E. 26.
After the motion before Judge Prince had been heard, and while he had the matter under advisement, plaintiff commenced this action against the receivers. As defendants have interposed the plea of res judicata and the pendency of the action above mentioned as a bar to this action, it will be necessary to state the substance of the complaint, in order that the sufficiency of the pleas may be determined. Omitting formal allegations, the complaint recites the proceedings in the former case, and the pleadings, order for injunction and the opinion of this Court are attached as exhibits. Plaintiff further alleges, in substance, the insolvency of the Haile Gold Mining Company, the inadequacy of her remedy at law, and irreparable injury, resulting from the conduct of the defendants in continuing to discharge into the streams which flow through her land the tailings from their mining operations, because the same are charged with mineral or chemical matters which pollute the waters, so that the cattle in her pasture will not drink thereof, and destroy the fertility of the soil, when cast thereon by recurring freshets, so that about forty acres of her land have been greatly injured, and the injured boundary is rapidly extending on account of the continuance of the nuisance; that but for the continued discharge of acidulated and chlorinated tailings into said streams, she could and would adopt measures for the restoration of her lands lying thereon, and they would soon be restored to fertility and become valuable, whereas they are now worthless. The relief prayed for is that defendants be restrained "from further letting loose or emptying into the said Mine Branch or Little Lynches Creek any acidulated water, chlorinated water, or any other detritus, substance, or chemicals from its mining operations or plant, so that said waters of said streams may be free from said poisonous or harmful substances, and that said waters may have only the flow which naturally belongs *Page 351 
thereto, and that the said receivers, their servants or agents, be further enjoined and restrained from committing any acts whereby plaintiff's rights may be damaged, impaired or injured, or interfered with, by the manner and means herein set out."
Upon the verified complaint Judge Gage issued a rule, returnable at chambers, requiring defendants to show cause why the injunction prayed for should not be granted. For cause, defendants alleged: 1. That plaintiff had not obtained leave of Court to sue them; 2. That it appeared from the complaint and exhibits that the matters which plaintiff seeks to litigate are res judicata; 3. That a motion was then pending before Judge Prince in the other case, in which plaintiff could obtain all the relief to which she was entitled; 4. That the Court had no jurisdiction to grant a permanent injunction at chambers. His Honor overruled the return and granted an order restraining defendants, until the hearing on the merits, "from casting upon the plaintiff's lands any sulphides, tailings, acids, or chemicals which may be hurtful to lands or to vegetation."
The exceptions assign error in overruling the grounds of the return. As the complaint alleges that the suit was commenced by leave of the Court and exhibits the order granting leave, and as the injunction granted at chambers was only temporary, the first and fourth grounds were properly overruled.
The controlling questions in the case are whether the matters sought to be litigated in this action are res judicata, and whether the pendency of the other action is a bar to this. These grounds required refusal of plaintiff's motion. It will be noticed that plaintiff does not sue, in this action, for damages which have accrued since the rendition of the verdict in the other action. She sues only for injunction. If the tailings, whose discharge into the streams she seeks, in this action, to enjoin, were effected by the chlorinating process, the injunction which she seeks has been granted *Page 352 
in the other case and the matter is res judicata. Hart
v. Bates, 17 S.C. 35. If they are not of that character, then the questions whether they were and are injurious to her lands or not, and whether the defendants have the right by prescription to discharge them into the streams were expressly left open in the other case, and either party has the right to have those issues tried by a jury in that case. The defendants are privies in estate with the Haile Gold Mining Company, and they are concluded by the judgment in the other case. It appears, therefore, that another action is pending between the same parties, or their privies, for the same cause, and that action is a bar to this.
Respondent contends that the points made by the return should have been raised by demurrer or answer, and, not having been so raised, they were waived. Defendants had twenty days, after service of the complaint, within which to answer or demur, as the rule required them to show cause in less time than the law gave them to answer or demur, they had the right to raise any point by return which they could have raised by demurrer or answer.
His Honor held that he could not determine the plea ofres judicata, because "if that plea should be sustained now, it would be equivalent to finally determining the action now on a motion. That ought not to be done and cannot be done." If his Honor meant that he could not finally decide
the question on a motion, at chambers, he was correct; but if he meant that he could not consider that plea in reaching a correct conclusion as to whether the motion ought to be granted or refused, he was in error. While a Judge, at chambers, cannot finally decide anything as to the merits, he can and, of necessity, must often look into the merits, whether they present issues of law or of fact, and consider
them to the extent necessary to enable him to wisely exercise the discretion vested in him. In Sease v. Dobson,34 S.C. 345, 13 S.E. 530, the second syllabus, which correctly states the point decided, is as follows: "A Circuit *Page 353 
Judge has the right to refuse an injunction, and such refusal is not a decision on the merits, even though he base his decision upon a ground which would be decisive of the case if so held at the hearing on the merits; but if his refusal is rested upon an erroneous proposition of law, it may be corrected by appeal." In Crawford v. Lumber Co., 77 S.C. 88,57 S.E. 670, the Court said that even if the complaint states a cause of action for injunction, a temporary injunction should not follow automatically, "for the Court should consider the showing made in opposition thereto, and must determine, in view of all the circumstances (italics added) whether an injunction is reasonably essential to protect the legal right of the plaintiffs pending the litigation, subject to review by this Court." In Hutchison v. York, 86 S.C. 405,68 S.E. 577, the Court said: "If plaintiff's prima facie
case depends upon allegations that a statute is unconstitutional, the Judge hearing the application must consider that matter in determining the reasonable necessity for temporary injunction, and if he hold the statute valid, the necessity is not made to appear. The question is one of law, in which the presumption is in favor of the validity of the statute. In order to reverse the refusal of temporary injunction in such case, this Court must review the constitutional question."
For the foregoing reasons, the judgment of the Circuit Court should be reversed.
MR. JUSTICE WOODS concurs.
MESSRS. JUSTICES WATTS and FRASER did not participatein this hearing. *Page 354